Citation Nr: 0906994	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial evaluation for depression 
(previously rated as psychiatric disorder and depression), 
which was evaluated as noncompensable from November 15, 2002, 
and 50 percent disabling from April 21, 2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In February 2008, the Veteran testified at a Board hearing 
before the undersigned in Washington, D.C.  A transcript of 
the hearing has been added to the record.


FINDING OF FACT

During the entire rating period, the Veteran's depression is 
shown to be productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for depression have been met from November 15, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic 
Code 9434 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are not 
appropriate in this case because the nature and severity of 
the Veteran's symptoms can be characterized within one rating 
level during the entire period.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9434 is assigned for the disability of depression and is part 
of the schedule of ratings for mental disorders.  38 C.F.R. 
§ 4.130.  

The general rating formula for mental disorders assigns a 10 
percent rating on the basis of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned on the basis of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the Veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

The Veteran was granted service connection for depression 
secondary to her service-connected abdominal hysterectomy 
with a history of fibroid tumors, bilateral fallopian tube 
occlusion, and infertility.

A statement dated April 21, 2006 from A Cool Breeze 
Counseling & Interpersonal Development Resources Group, LLC 
contains diagnoses of adjustment disorder with mixed 
disturbance of emotions and conduct; major depressive 
disorder, recurrent, chronic, without psychotic features; 
panic disorder without agoraphobia; and post-traumatic stress 
disorder.  The counselor opined that these mental health 
diagnoses are due to the service-connected hysterectomy.  The 
counselor also notes that the Veteran experiences nightmares 
relating to the surgical procedure.  A current GAF score of 
45 was assigned with 50 as the highest within the past year.

A July 2006 letter by a VA physician contains a diagnosis of 
depression NOS related to complicated bereavement.  The 
symptoms noted included jealousy, anger, 
preoccupied/obsessive thoughts, and an inability to focus on 
occupational tasks.  


The Veteran underwent a VA examination in September 2006.  
The examiner noted that the Veteran presented as alert and 
calm.  Speech was normal and coherent, but the Veteran was 
depressed, sad, and tearful through the examination.  Her 
affect was constricted.  There were no suicidal or homicidal 
ideations and no psychotic features.  Insight was fairly good 
and judgment was fair.  Memory was grossly intact.  The 
Veteran reported prominent isolation and withdrawal, 
decreased energy, and problems focusing and concentrating, 
organizing and completing tasks, and sleeping.  She also 
frequently feels hopeless, helpless, and overwhelmed with 
crying spells as well as irritability and anger.  She has 
little to no social life other than attending church and no 
significant outside interests.  The examiner assigned a GAF 
score of 50 to 55.

The Veteran submitted a letter from Calvary Counseling Center 
in May 2008.  The treating counselor stated that the Veteran 
was seen in her office during the years 2002-2004, and noted 
that contemporaneous treatment notes are no longer available.  
The Board finds, however, that the May 2008 letter is 
detailed enough to provide probative medical evidence of the 
severity of the Veteran's condition during the years 2002-
2004.  The counselor noted that the Veteran experienced panic 
attacks and intrusive thoughts relating to her hysterectomy 
surgery.  She noted insomnia and opined that the insomnia 
caused a decrease in concentration during the day.  The 
counselor concluded that the Veteran's obsessive thoughts and 
explosive anger have severely disrupted her family and 
occupational relationships.  The counselor assigned a GAF 
score of 48 at admission and 50 at discharge.

The Board has taken into consideration the lay statements of 
the Veteran, her coworker, and her husband regarding the 
severity of the Veteran's depression.  This lay evidence 
supports and is consistent with the medical evidence of 
record.

The Board finds that the Veteran has exhibited the range of 
social and occupational impairment that locates her in the 50 
percent level of the rating schedule during the entire rating 
period.  The next higher rating of 70 percent is not 
warranted because she does not suffer the more severe 
symptoms such as suicidal ideation, obsessional rituals, 
near-continuous panic, or neglect of personal appearance and 
hygiene.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's December 2005 notice letter described the evidence 
necessary for a claim for service connection and met all of 
the requirements noted above, including informing the Veteran 
that it was ultimately her responsibility to see to it that 
any records pertinent to her claims are received by VA.  The 
Veteran was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in March 2006.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  She appealed the initial effective date assigned 
to her depression and already prevailed on the earlier 
effective date claim at the RO level.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims for service 
connection and an increased evaluation.  38 U.S.C.A. § 5103A 
(a), (b), (c) (West 2002 & Supp. 2008).  Specifically, the RO 
secured and associated with the claims file all evidence 
pertinent to this claim, including service treatment records 
and VA examinations. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A 50 percent rating, but no higher, is granted from November 
15, 2002 for the Veteran's service-connected depression 
(previously rated as psychiatric disorder and depression), 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


